UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7507


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DOUGLAS GENE WHITFIELD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:10-cr-00121-D-3; 5:11-cv-00610-D)


Submitted:   December 15, 2015              Decided: December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas G. Whitfield, Appellant Pro Se.       Matthew Fesak,
Assistant United States Attorney, Felice McConnell Corpening,
Kimberly Ann Moore, Yvonne Victoria Watford-McKinney, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas Gene Whitfield seeks to appeal the district court’s

order    construing      his   28   U.S.C.          §    2241   (2012)   petition      as    a

successive 28 U.S.C. § 2255 (2012) motion and dismissing it on

that    basis.     The     order    is        not       appealable    unless   a     circuit

justice    or    judge    issues     a    certificate            of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by     demonstrating             that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.    Cockrell,        537   U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Whitfield has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense    with       oral    argument         because         the   facts    and    legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3